As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2013 Date of reporting period:March 31, 2013 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.47% Agricultural Chemicals - 1.66% Potash Corporation of Saskatchewan, Inc. - ADR $ Air Delivery & Freight Services - 1.86% FedEx Corp. Application Software - 2.93% Microsoft Corp. Asset Management - 3.77% BlackRock, Inc. Auto Manufacturers - Major - 2.40% General Motors Co.* Business Services - 2.22% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.61% Amazon.com, Inc.* Conglomerates - 4.37% General Electric Co. Credit Services - 2.55% Capital One Financial Corp. Data Storage Devices - 3.02% EMC Corp.* Discount, Variety Stores - 2.57% Costco Wholesale Corp. Diversifed Electronics - 2.29% TE Connectivity Ltd.# Drug Delivery - 2.99% Valeant Pharmaceuticals International, Inc.*# Drug Manufacturers - 2.24% Johnson & Johnson Health Care Plans - 2.60% Express Scripts Holding Co.* Independent Oil & Gas - 2.35% EOG Resources, Inc. Industrial Electrical Equipment - 3.03% Eaton Corp. PLC# Internet Information Provider - 2.83% Google, Inc. - Class A* Major Integrated Oil & Gas - 1.82% Occidental Petroleum Corp. Medical Instruments & Supplies - 5.03% Baxter International, Inc. Covidien PLC# Money Center Banks - 5.12% Wells Fargo & Co. Networking & Communication Devices - 2.94% Cisco Systems, Inc. Oil & Gas Drilling & Exploration - 3.74% Transocean Ltd.# Oil & Gas Equipment & Services - 2.85% National Oilwell Varco, Inc. Personal Computers - 5.07% Apple, Inc. Personal Products - 2.12% Procter & Gamble Co. Processed & Packaged Goods - 3.21% PepsiCo, Inc. Real Estate Development - 2.29% Brookfield Asset Manangement, Inc. - Class A# Restaurants - 3.48% Yum! Brands, Inc. Semiconductor - Equipment & Materials - 3.16% Applied Materials, Inc. Semiconductor - Integrated Circuits - 5.65% Broadcom Corp. - Class A Qualcomm, Inc. Telecommunication Services/Domestic - 2.70% AT&T, Inc. Total Common Stocks (Cost $24,710,572) SHORT-TERM INVESTMENTS - 6.23% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,903,690) Total Investments in Securities (Cost $26,614,262) - 102.70% Liabilities in Excess of Other Assets - (2.70)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of March 31, 2013. ADR - American Depository Receipt TacticalShares Dynamic Allocation Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 97.09% Developed Markets - 24.08% iShares MSCI Australia Index Fund $ iShares MSCI Belgium Capped Investable Market Index Fund iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI Ireland Capped Investable Market Index Fund iShares MSCI Isreal Capped Investable Market Index Fund iShares MSCI Italy Capped Index Fund iShares MSCI Japan Index Fund iShares MSCI Netherlands Investable Market Index Fund iShares MSCI Singapore Index Fund iShares MSCI Spain Capped Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Capped Index Fund iShares MSCI United Kingdom Index Fund Emerging Markets - 13.15% iShares MSCI Brazil Capped Index Fund iShares MSCI Chile Capped Investable Market Index Fund iShares MSCI Indonesia Investable Market Index Fund iShares MSCI Mexico Capped Investable Market Index Fund iShares MSCI Russia Capped Index Fund iShares MSCI Taiwan Index Fund iShares MSCI Thailand Capped Investable Market Index Fund iShares MSCI Turkey Investable Market Index Fund iShares S&P India Nifty 50 Index Fund Natural Resources - 10.40% iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund iShares Dow Jones U.S. Oil Equipment & Services Index Fund iShares S&P Global Energy Sector Index Fund iShares S&P Global Timber & Forestry Index Fund PowerShares Global Water Portfolio Treasuries/Investment Grade Bonds - 26.81% iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays Intermediate Government/Credit Bond Fund Schwab Short-Term U.S. Treasury ETF U.S. Equity Sectors - 22.65% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund iShares Dow Jones U.S. Consumer Services Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund iShares Dow Jones U.S. Industrial Sector Index Fund iShares Dow Jones U.S. Technology Sector Index Fund iShares Dow Jones U.S. Utilities Sector Index Fund Materials Select Sector SPDR Trust Total Exchange-Traded Funds (Cost $18,212,693) SHORT-TERM INVESTMENTS - 2.43% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $484,982) Total Investments in Securities (Cost $18,697,675) - 99.52% Other Assets in Excess of Liabilities - 0.48% Net Assets - 100.00% $ † Rate shown is the 7-day annualized yield as of March 31, 2013. Capital Advisors Growth Fund TacticalShares Dynamic Allocation Fund Notes to Schedule of Investments March 31, 2013 (Unaudited) Note 1 – Securities Valuation The Capital Advisors Growth Fund’s and the TacticalShares Dynamic Allocation Fund’s (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2013: Capital Advisors Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
